Order, entered on September 15, 1966, denying motion for leave to serve an amended answer unanimously reversed, on the law and as a matter of discretion, and motion granted upon the following terms: that defendant pay $30 costs and disbursements of this appeal and costs of the action to date, payment to be made five days after service of a copy of the order with notice of entry; that defendant waive all pretrial procedures in regard to the amended answer; and that plaintiff have 30 days in which to pursue such pretrial procedures as *515she may elect, and to adjourn the trial not to exceed a like period, at her election. The application here was made unusually late but should nevertheless be entertained (CPLR 3025, subd. [b]). Despite the fact that defendant may have brought a separate action to enforce the counterclaims, no useful purpose would be served in splitting the difficulties of this couple into two separate actions. The terms imposed should avert any inconvenience to plaintiff arising from the tardiness of the application (Gonzalez v. Concourse Plaza Syndicates, 27 A D 2d 516). Concur—Botein, P. J., Breitel, McNally, Steuer and Witmer, JJ.